UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-1469



HAILE-EYESUS ASMEREW ENDESHAW,

                                                          Petitioner,

          versus


U.S. IMMIGRATION & NATURALIZATION SERVICE,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (No. A75-369-717)


Submitted:   October 17, 2001          Decided:     November 26, 2001


Before NIEMEYER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Derege B. Demissie, DOHERTY & DEMISSIE, Cambridge, Massachusetts,
for Petitioner.   Stuart E. Schiffer, Acting Assistant Attorney
General, Robert M. Loeb, Neaclesa Anderson, Appellate Staff, Civil
Division, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Haile-Eyesus   Asmerew   Endeshaw,   a   native   and   citizen   of

Ethiopia, petitions this court for review of a final order of the

Board of Immigration Appeals (Board) denying relief on his motions

to reopen removal proceedings and for reconsideration following the

issuance of a removal order in absentia.        We have reviewed the

administrative record and Board’s order and find no abuse of dis-

cretion in the Board’s denial of relief.      See Stewart v. INS, 181

F.3d 587, 595 (4th Cir. 1999); In re J-P-, Int. Dec. 3348 (BIA

1998); 8 U.S.C.A. § 1229a(e)(1) (West 1999).

     We accordingly affirm the Board’s order.          We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                               AFFIRMED




                                  2